Citation Nr: 1541904	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for renal cancer.

2.  Entitlement to service connection for renal cancer.

3.  Entitlement to service connection for lung cancer as secondary to renal cancer.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to November 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, in which the RO denied the service connection claims for lung cancer and hypertension.  In that decision, the RO also appears to have reopened the previously denied claim for service connection for renal cancer and denied it on its merits.  Regardless of what the RO has done, however, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for renal cancer.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Veteran and his spouse testified before the undersigned at a hearing at the RO in August 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2008 rating decision, the RO denied the Veteran's claim for service connection for what was identified at the time as right nephrectomy.  The Veteran did not appeal that decision.

2.  Evidence received since the November 2008 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for renal cancer, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran had active service in the Republic of Vietnam during the Vietnam era.

4.  The Veteran's renal cancer is attributable to presumed herbicide exposure during his active military service.

5.  The Veteran's lung cancer developed secondary to his renal cancer.


CONCLUSIONS OF LAW

1.  A November 2008 rating decision that denied the Veteran's claim of service connection for right nephrectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).

2.  Since the prior final denial of the claim of service connection for renal cancer, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The veteran has renal cancer that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The Veteran has lung cancer that has been caused by service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen

In a November 2008 rating decision, the RO denied the Veteran's claim for service connection for renal cancer, identified at the time as a "right nephrectomy."  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  In October 2012, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for renal cancer was the November 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for right nephrectomy in April 2008.  The RO denied the claim for service connection in November 2008 and, in so doing, found that the Veteran had not established that any current renal cancer or other kidney disorder was linked to his time on active duty.  This decision was not appealed and therefore became final.  The Veteran now asserts that he has renal cancer that is attributable to exposure to herbicides while he was stationed in the Republic of Vietnam.  As a result, the Veteran contends that service connection for renal cancer is warranted.

Evidence of record in 2008 included only the Veteran's service treatment records.  Review of those records reflects that they are silent as to any complaints of or treatment for real problems during service, and the Veteran's genitourinary system was found to be normal at his November 1971 separation medical examination.  Evidence added to the record since the RO's November 2008 denial includes, in relevant part, a September 2015 opinion from the Veteran's private primary care provider.  In that statement, the physician confirmed that the Veteran had been diagnosed with renal cell carcinoma and underwent right nephrectomy in 2002 to treat the cancer.  The physician acknowledged that the Veteran had been exposed to herbicides while serving in Vietnam and opined that the renal cancer developed secondary to that exposure, reasoning that "Agent Orange is a known group 1 Human Carcinogen."  As such, the Board finds that the evidence, in the form of the private physician's September 2015 opinion, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the November 2008 rating decision, the RO denied the Veteran's claim for service connection because he had not established that there was a link between his claimed renal cancer and service.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has renal cancer that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the November 2008 determination-an etiological link between the Veteran's current renal cancer and service.  Because the private physician's opinion provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for renal cancer have been met.

II.  Claims for Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The list of presumptive diseases does not include renal cancer, although lung cancer is included.  38 C.F.R. § 3.309(e) (2015). 

The Board notes initially that the Veteran's service treatment records are silent regarding any complaints or diagnosis of cancer, and there is no evidence that the Veteran's renal or lung cancer was diagnosed during the one-year period following his release from active service.  38 C.F.R. §§ 3.307, 3.309.  The Veteran, however, specifically contends that his renal cancer is a result of exposure to herbicides while serving in Vietnam, and that his lung cancer developed secondary to renal cancer.  The Veteran's service records reflect his service in the Republic of Vietnam, and he is thus presumed to have been exposed to herbicides in Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's cancer-which initially manifested in the right kidney and thereafter metastasized to the lung-is not among those diseases associated with exposure to herbicide agents.  Service connection on a presumptive basis is therefore not warranted.  

Service connection may nevertheless be granted if it can be medically established that the Veteran's metastatic renal cancer is etiologically related to his herbicide exposure.  Combee v. Brown, 34 F.3d 1039 (1994). 

In that connection, the Board notes that medical evidence of record establishes that the Veteran was diagnosed in 2001 with renal cell carcinoma; he underwent a right nephrectomy that same year to remove the tumor in the right kidney.  He continues to be followed by private providers for management of the disease.  In addition, he was diagnosed with lung cancer in 2013.  Bronchoscopy conducted in May 2013 confirmed that the cancer had metastasized from the original renal cell carcinoma.  In a September 2015 statement, the Veteran's treating oncologist confirmed the 2001 diagnosis of renal cell carcinoma and subsequent right nephrectomy, as well as the 2013 diagnosis of metastatic lung cancer for which the Veteran continues to receive treatment.  The oncologist stated that he had "personally reviewed" the Veteran's service records and post-service medical records.  Considering the Veteran's exposure to herbicides during service in Vietnam, as well as his lack of any family history or any other risk factors for renal cancer, the oncologist opined that it is more likely than not that the Veteran's cancer "was caused by his exposure to Agent Orange."  In so finding, the examiner noted that the herbicide is a "known group 1 Human Carcinogen" and pointed to his own medical expertise as well as the current state of medical literature, citing several journal articles in his statement.

Upon review of the evidence, the Board finds that service connection for renal cancer and lung cancer is warranted.  In so finding, the Board finds that the opinions offered by the Veteran's treating oncologist support his claim that his in-service herbicide exposure led to the development of renal cancer that later metastasized to his lung.  In the September 2015, the oncologist explicitly linked the Veteran's renal cancer to his in-service exposure to Agent Orange and noted specifically that the Veteran had no other risk factors for the disease.  In making these findings, the oncologist relied on his own medical expertise as well as multiple medical journal articles and noted that "Agent Orange is a known group 1 Human Carcinogen."  Significantly, the Board notes that there is no medical evidence in the record to suggest that the Veteran's renal cancer is not caused by his in-service herbicide exposure, or that his lung cancer did not develop secondary to the renal cancer.

In sum, the Board finds that the Veteran has current diagnoses of renal cancer and lung cancer that have been linked to his active duty by competent and probative medical opinion.  The Veteran's private treating oncologist has diagnosed the Veteran with renal cancer that has metastasized to his lung, and he stated in the September 2015 letter that the cancer is related to the Veteran's in-service exposure to herbicides.  Given that the Veteran has a clear diagnosis of renal cancer treated by right nephrectomy in 2001, as well as metastatic lung cancer diagnosed in 2013, and that his private physician provided a firm link between his in-service herbicide exposure and his current diagnoses in the September 2015 letter, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran's renal cancer is linked to his service and that his lung cancer was caused by his renal cancer.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that the Veteran has renal cancer that is the result of disease or injury incurred in active military service, and that he has lung cancer that developed secondary to his renal cancer.  Service connection is thus warranted for renal cancer and for lung cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


ORDER

New and material evidence to reopen a claim of service connection for renal cancer has been received; to this limited extent, the appeal of this issue is granted.

Entitlement to service connection for renal cancer is granted.

Entitlement to service connection for lung cancer is granted.


REMAND

The Board observes that during the course of this appeal, the Veteran filed a claim for service connection for ischemic heart disease in August 2015.  At that time, the Veteran also stated that he believed his hypertension is "secondary to IHD [ischemic heart disease] or CAD [coronary artery disease]."  The claim for service connection for ischemic heart disease has not yet been adjudicated by the AOJ and is thus not in appellate status; therefore, it is not within the Board's jurisdiction and must be referred to the AOJ for its consideration in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board further finds that the hypertension claim is inextricably intertwined with that claim and must thus be remanded for further consideration by the AOJ.  This is so because the outcome of the Veteran's claim for service connection for ischemic heart disease could impact his claim for entitlement to service connection for hypertension, which he has now contended is secondary to ischemic heart disease.  In addition, the issue of service connection for hypertension is potentially inextricably intertwined with the renal cancer for which service connection has not been granted.  As such, a Board decision on the hypertension issue at this time would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, the hypertension claim must be remanded to the AOJ pending adjudication of the Veteran's claim for service connection for ischemic heart disease.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must, first, review the claims file and adjudicate any outstanding issues including, but not limited to, service connection for ischemic heart disease.  See August 2015 VA Form 21-526EZ.  All appropriate procedures should then be followed.

2.  Following completion of the above, the AOJ must review the expanded record and accomplish any other development deemed necessary with regards to the Veteran's claim for service connection for hypertension, including as secondary to service-connected disability, to include medical examinations and/or opinions.  

3.  The AOJ must then re-adjudicate the Veteran's claim for service connection for hypertension based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


